ACCEPTED
                                                                             01-14-00552-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        4/10/2015 2:32:31 PM
                                                                         CHRISTOPHER PRINE
                                                                                      CLERK

                          No. 01-14-00552-CV

                                  ***               FILED IN
                                             1st COURT OF APPEALS
                                                 HOUSTON, TEXAS
                   IN THE COURT OF APPEALS   4/10/2015 2:32:31 PM
               FIRST COURT OF APPEALS DISTRICT
                                             CHRISTOPHER A. PRINE
                                                     Clerk
                          HOUSTON, TEXAS

                                  ***

      MARIBEL AMBRIZ MARTINEZ, GUADALUPE MOTA,
               AND ROSA NELLY TREVINO,
                                Appellants,
                          v.

                       ALFREDO GONZALEZ,
                                    Appellee.

                              ***
         On Appeal from the 365th Judicial District Court
                   of Maverick County, Texas
                              ***
      APPELLANTS’ SECOND UNOPPOSED MOTION FOR
        EXTENSION OF TIME TO FILE REPLY BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:

     MARIBEL AMBRIZ MARTINEZ, GUADALUPE MOTA, and

ROSA NELLY TREVINO, Appellants in this matter, respectfully file

this motion requesting an extension of time to file their reply brief in

this cause. By this motion, Appellants seek an extension of 21 days

from the current due date of April 15, 2015 to May 6, 2015. Counsel for

Appellee does not oppose the relief sought by this motion.
                                                I.

        Following two extensions of time, Appellants filed their brief on

December 5, 2014. Appellee likewise received two extensions of time to

file his brief and filed that brief on March 6, 2015. Appellants have

previously filed one motion for extension of time -- and were granted an

additional 20 days -- to file their reply brief, which is presently due to be

filed on or before April 15, 2015.

                                               II.

        In the time preceding the due date for Appellants’ reply brief, the

undersigned has had the following commitments that have prevented

immediate work on the brief and its completion by the current deadline.

Those commitments include, but are not limited to, the following:

        (1)    legal research concerning post-verdict motions and potential

appellate issues in Marshall v. Catholic Health Initiatives, Inc., Civil

Action No. 11-CI-00972, in the 27th Judicial Circuit, Laurel Circuit

Court Division II, of the Commonwealth of Kentucky by March 31,

2015;

        (2)    preparing responses to multiple motions for summary

judgment by April 2, 2015 in Cause No. 2014-CVT000757-D3, Trevino,


Appellants’ Second Unopposed Motion for Extension of Time to File Reply Brief   2	  
et al. v. Union Pumping, L.P., et al., pending in the 341st Judicial

District Court of Webb County, Texas;

         (3)   extensive legal research to facilitate revision of pleadings

and discovery in Cause No. 13-2531, Carlton v. Media Nation Outdoor,

LLC, et al., in the 22nd Judicial District Court of Hays County, Texas

by April 9, 2015; and

         (4)   family and religious commitments over the extended Holy

Week holiday (April 3, 2015 through April 5, 2015).

                                               III.

         In light of the foregoing, Appellants respectfully request a 21-day

extension of time, from April 15, 2015 to May 6, 2015, to file their reply

brief.

                                               IV.

         This extension is not sought for purposes of delay. It is requested

because of the above-mentioned circumstances, along with the regular

interruptions of a busy law practice.

         WHEREFORE, PREMISES CONSIDERED, Appellants Maribel

Ambriz Martinez, Guadalupe Mota, and Rosa Nelly Trevino respectfully

request that this motion be granted and that the time for filing their


Appellants’ Second Unopposed Motion for Extension of Time to File Reply Brief   3	  
brief be extended by 21 days from April 15, 2015 to May 6, 2015.

Appellants also respectfully pray for such other and further relief to

which they may be entitled.

                                 Respectfully submitted,

WATTS GUERRA, LLP                                  LAW OFFICE OF MICHAEL MILLER
Michael J. Murray                                  Michael Miller
State Bar No. 24007721                             State Bar No. 00788060
mmurray@wattsguerra.com                            mmiller@michaelmillerlaw.com
Francisco Guerra IV                                926 Chulie Drive
State Bar No. 00796684                             San Antonio, Texas 78216
fguerra@wattsguerra.com                            (210) 225-6666 (telephone)
Shalimar S. Wallis
State Bar No. 24033191
swallis@wattsguerra.com
300 Convent Street, Suite 100
San Antonio, Texas 78205
(210) 527-0500 (telephone)


                                 /s/ Michael J. Murray                .
                                     Michael J. Murray

                         ATTORNEYS FOR APPELLANTS




Appellants’ Second Unopposed Motion for Extension of Time to File Reply Brief     4	  
                       CERTIFICATE OF CONFERENCE

       Pursuant to Texas Rule of Appellate Procedure 10.1(a)(5), on April

10, 2015, the undersigned conferred with Ms. Elizabeth Conry Davidson,

attorney for Appellee. Ms. Davidson advised that Appellee does not

oppose the relief Appellants seek by this motion.


                                                  /s/ Michael Murray              .
                                                 Michael J. Murray



                           CERTIFICATE OF SERVICE

       I certify that the foregoing document was electronically filed with

the Clerk of the Court using the electronic filing system of the Court. I

also certify that a true and correct copy of the foregoing was served via

e-service or e-mail on the following counsel of record on April 10, 2015:

   Carl J. Kolb                                        Elizabeth Conry Davidson
   CARL J. KOLB, P.C.                                  Attorney at Law
   926 Chulie Drive                                    926 Chulie Drive
   San Antonio, Texas 78216                            San Antonio, Texas 78216

       Counsel for Appellee Alfredo Gonzalez


                                                  /s/ Michael J. Murray               .
                                                 Michael J. Murray



Appellants’ Second Unopposed Motion for Extension of Time to File Reply Brief             5